 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   KARA WALKER,
                                                           Case No.: 2:19-cv-00909-KJD-NJK
12          Plaintiff(s),
                                                                          Order
13   v.
                                                                     [Docket No. 19]
14   GEICO CASUALTY COMPANY,
15          Defendant(s).
16         Pending before the Court is a motion to stay discovery on extra-contractual issues pending
17 resolution of Defendant’s motion to dismiss. Docket No. 19; see also Docket No. 6 (motion to
18 dismiss). Plaintiff filed a response. Docket No. 19. Defendant filed a reply. Docket No. 23. The
19 motion is properly decided without a hearing. See Local Rule 78-1. Having considered the
20 pertinent standards, see, e.g., Kor Media Grp., LLC v. Green, 294 F.R.D. 579, 581 (D. Nev. 2013),
21 the motion to stay discovery is GRANTED.1 Discovery is stayed only with respect to extra-
22 contractual issues and discovery will otherwise proceed. Cf. Tradebay, LLC v. eBay, Inc., 278
23 F.R.D. 597, 602 (D. Nev. 2011) (limited stays of discovery are proper where the pending motion
24
            1
              These standards require, inter alia, that the undersigned conduct a “preliminary peek” at
25 the merits of the motion to dismiss, which is not intended to prejudice the outcome of that motion
   and puts the undersigned in an awkward position because the assigned district judge who will
26 decide the motion to dismiss may have a different view of its merits. See, e.g., id. at 583 n.4. As
   a result, the undersigned will not provide discussion of the merits of the pending motion to dismiss
27 in this instance. Nonetheless, the undersigned has carefully reviewed the arguments presented in
   the motion to dismiss and subsequent briefing, and has concluded that it is appropriate to stay
28 discovery on the extra-contractual issues.

                                                    1
 1 is “at least dispositive on the issue on which discovery is sought”). In the event resolution of the
 2 motion to dismiss does not result in dismissal of the extra-contractual claims, the parties shall file
 3 an amended proposed discovery plan within 14 days of the resolution of that motion.
 4         IT IS SO ORDERED.
 5         Dated: October 3, 2019
 6                                                                ______________________________
                                                                  Nancy J. Koppe
 7                                                                United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
